DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/22.
Applicant’s election without traverse of claims 1-25,28-33, and 35-38 in the reply filed on 1/24/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,12,21, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2012/0189821).

 	Regarding claim 1:   (Currently amended) A methodwherein 
 	a) producing an intermediate product (Chen: pattern sheet 2) in the form of a composite body 
 	b) forming the composite body 
 	c) inserting the formed composite body 

 	Regarding claim 12:  (Currently amended) The methodclaim 1, wherein, 

 	Regarding claim 21:  (Currently amended) The methodclaim 1, wherein, 

 	Regarding claim 28:  (Currently amended) The methodclaim 1, wherein, .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11,13-20,22-25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0189821) as applied to claim 1.  The above teachings of Chen are incorporated hereinafter.
 	Regarding claims 2-4, Chen does not teach the claimed pretreating and its specifics.  However, the claimed pretreating and its specifics are well-known in the molding art for enhancing bonding between preforms.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pretreat the base plate 21 using the claimed specifics in order to enhance its bonding to the base layer 22.
 	Regarding claims 5-6, Chen does not teach the claimed heat-laminated and its specifics.  However, the claimed heat-laminating and its specifics are well-known in the molding art for facilitating bonding between preforms.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to bond layers 22-27 of Chen to the base plate of Chen by the claimed heat-laminating in order to ensure and facilitate bonding between the layers.  
 	Regarding claim 7, Chen does not teach the claimed forming methods.  However, the claimed forming methods are well-known in the molding art for its ease and availability.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the pattern sheet of Chen by one of the claimed forming methods in order to easily form the pattern sheet into a desired shape.
 	Regarding claim 8,  Chen does not teach heating the pattern sheet at the claimed temperature.  However, heating preforms at the claimed temperatures is well-known in the molding art in order to facilitate bonding of the preform to a molding material.  Further, the claimed temperatures are well-known in the molding art as an important molding parameter and the desired temperature would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art at the time the invention was made.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the pattern sheet of Chen at the claimed temperature in order to facilitate bonding of the pattern sheet to the molding material.
 	Regarding claim 9, Chen does not teach the claimed material.  The use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed material is well-known in the molding art for its durability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material as the injected material of Chen in order to form a durable product.
 	Regarding claims 10-11, Chen does not teach molding parameters such as material and mold temperatures.  Since the claimed temperatures are well-known in the molding art in order to facilitate molding of a substrate.  Further, the claimed temperatures are well-known in the molding art as important molding parameters and the desired temperatures would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art at the time the invention was made.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the material and the mold at the claimed temperatures in order to facilitate injection molding.  
 	Regarding claims 13-20, Chen does not teach the claimed material.  The use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed material is well-known in the molding art for its durability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material as the PP base plate of Chen in order to form a durable product.
 	Regarding claims 22-25, Chen does not teach the claimed material and its specifics.  The use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed materials are well-known in the molding art for its durability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material as the protection layer of Chen in order to form a durable product.
 	Regarding claim 29, Chen does not teach the claimed material.  The use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the claimed material is well-known in the molding art for its durability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed material as first base material of Chen in order to form a durable pattern sheet that can be back-molded.
 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach in-mold label or transfer films and its use in injection molding processes: 20110223362;20150050470;20170210084;10569496;6071456; and 6490093.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744